June 21, 2012 Mr. Michael Clampitt Senior Counsel United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re: Firstbank Corporation Registration Statement on Form S-1 (SEC File No. 333-180773) Dear Mr.Clampitt: In connection with the above-referenced Registration Statement, and pursuant to Rule 461 under the Securities Act of 1933, as amended (the “Act”), we hereby join in the request of Firstbank Corporation that the effective date of the Registration Statement be accelerated so that it will be declared effective at 9:00 a.m., Eastern Time, on June 25, 2012. Pursuant to Rule 460 under the Act, please be advised the undersigned intends to effect the following approximate distribution of copies of the Preliminary Prospectus to be dated June 25, 2012 (the “Preliminary Prospectus”): No. of Copies Institutions Others Total [SIGNATURE PAGE FOLLOWS] Very truly yours, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED SANDLER O’NEILL & PARTNERS, L.P. By:MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By:/s/ William D. Hobbs Authorized Signatory By:SANDLER O’NEILL & PARTNERS, L.P. By:Sandler O’Neill & Partners Corp., the sole general partner By:/s/ Christopher S. Hooper Name: Christopher S. Hooper Title: An officer of the Corporation For themselves and as Representatives of the other Underwriters named in Schedule A to the Underwriting Agreement
